Title: To James Madison from David Gelston, 20 October 1801 (Abstract)
From: Gelston, David
To: Madison, James


20 October 1801, Collector’s Office, New York. Encloses protest of Captain Liddle, who “assures me he cannot be more particular than he has set forth in his affidavit, as he shipped the said Thomas Hopkins only one day before he sailed from Amsterdam.”
 

   Tr and Tr of enclosure (CSmH). 3 pp. Sent as enclosure in JM to Rufus King, 27 Oct. 1801. In the enclosed affidavit, given at New York City, 19 Oct. 1801, Thomas Liddle, master of the American brig Hunter, protested the actions of officers of the British frigate Squirrel, one of whom had boarded the Hunter off the Dutch coast on 21 Aug. 1801 and removed Thomas Hopkins, a seaman suspected of being a mutineer from HMS Hermione. A press copy of the Tr and Tr of enclosure is filed in DNA: RG 59, Correspondence with Collectors of Customs Regarding Impressed Seamen, box 12.

